             Case 1:08-cr-00262-NONE Document 96 Filed 05/29/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:08-CR-00262-NONE
12                                 Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE
13                          v.
                                                          DATE: June 1, 2020
14   LARRY OCHOA,                                         TIME: 2:00 p.m.
                                                          COURT: Hon. Sheila K. Oberto
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      The parties request that the status conference in the above-captioned matter now set for

21 June 1, 2020, be continued until July 1, 2020, at 2:00 p.m.

22          2.      The parties are requesting additional time to confer to try to reach a resolution on this

23 matter. Additionally, given recent developments and health advisements, certain in person meetings

24 have been postponed and the parties believe a continuance of this status conference to avoid having all

25 persons associated with this case come to the courthouse is in everyone’s best interest at this time.

26          3.      As this is a status conference on a supervised release violation, no exclusion of time is

27 necessary under the Speedy Trial Act.

28

      STIPULATION TO CONTINUE HEARING                     1
30
            Case 1:08-cr-00262-NONE Document 96 Filed 05/29/20 Page 2 of 2


 1 IT IS SO STIPULATED
    Dated: May 28, 2020                          MCGREGOR W. SCOTT
 2                                               United States Attorney
 3
                                                 /s/ VINCENTE A.
 4                                               TENNERELLI
                                                 VINCENTE A. TENNERELLI
 5                                               Assistant United States Attorney
 6

 7   Dated: May 28, 2020                         /s/ CHARLES J. LEE
                                                 CHARLES J. LEE
 8                                               Assistant Federal Defender
                                                 Attorneys for Defendant
 9                                               LARRY OCHOA
10

11

12                                        ORDER
13

14 IT IS SO ORDERED.

15 Dated:    May 29, 2020
                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE HEARING         2
30
